Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on November 22, 2021. Claims 1-4, 21-25, 27-36 are pending.

Allowable Subject Matter
Claims 1-4, 21-25, 27-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 27, 34 are drawn to a system and method of automated planting using unmanned aerial vehicle (UAV). The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein each respective portion is divided from the planting pattern based on a quantity of the one or more planting platforms, and the planting pattern is generated by comparing an enriched map to a planting requirement for a payload of a pod, wherein an enriched map includes terrain data and one or more terrain thresholds: identifying, based on the comparison, one or more planting regions for the payload: and defining the planting pattern for the payload based on a density level associated with the payload; and executing, by one or more planting platforms, the planting operation and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666